DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on January 25, 2021 has been considered. Claims 19-31 have been newly added. Claim 18 has been canceled. Claim 8 has been amended. A phone call was made to applicant on 3/24/2021 in order to notify applicant that allowable subject matter had been identified in claim 20. An Examiners amendment was proposed in order to resolve indefinite claim language in claim 25 and 28-31. Applicant submitted a claim amendment proposal by email on 3/25/202. Furthermore, the species restriction set forth on 5/7/2020 requiring the election of a single specific T cell is withdrawn. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
However, it is noted that the group species restriction is maintained. Claims 20 and 31 have been canceled. Claims 8, 25 and 28 have been amended. Claims 8, 19, and 21-30 are pending and are the subject of the present Official action. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jeffrey D. Tekanic on 3/25/2021. All other pending claims which are not mentioned above are allowed in the claim amendments recited on 1/15/2021.

Claim 8 has been amended to incorporate the limitations of claim 20. Claim 20 is accordingly canceled. These changes are specified further below. The application has been amended as follows: 


“8. A method comprising: 
subjecting cultured cytotoxic T cells to antigen stimulation,
collecting exosomes released from the cultured cytotoxic T cells 5-7 days after the antigen stimulation, 
identifying miRNA from the collected exosomes that is effective in suppressing proliferation of mesenchymal cells surrounding cancer cells,
adding miRNA having a base sequence that is same as a base sequence of the miRNA, which was identified as being effective in suppressing proliferation of mesenchymal cells surrounding cancer cells, to cultured human mesenchymal stem cells (MSCs), 
culturing the MSCs, 
investigating toxic activity against the MSCs to evaluate MSC cytotoxicity of the miRNA, and
administering miRNA that was identified as being toxic to MSCs to a patient having cancer cells to kill mesenchymal cells surrounding the cancer cells and thereby suppress proliferation and/or metastasis of the cancer cells.”

Claims 25 and 28 have been amended as follows: 
“25. The method according to claim 8, further comprising:
preparing by chemical synthesis the miRNA having a base sequence that is the same as a base sequence of the miRNA that is added to cultured human mesenchymal stem cells.”

“28. The method according to claim 27, further comprising:
preparing by chemical synthesis the miRNA having a base sequence that is the same as a base sequence of the miRNA that is added to cultured human mesenchymal stem cells.”


Reason for Allowance
The following is an examiner’s statement for reasons for allowance: Newly amended claim 8 is considered nonobvious over Mittelbrunn in view of Ono and the 103 rejection has been withdrawn accordingly. Mittelbrunn does not explicitly investigate whether miRNA containing exosomes released from the cytotoxic T cells were effective at suppressing the proliferation of mesenchymal cells surrounding cancer cells. Furthermore, Mittelbrunn in view of Ono do not provide sufficient motivation for one of ordinary skill in the art to administer the miRNA containing exosomes released from the cytotoxic T cells were effective at suppressing the proliferation of mesenchymal cells surrounding cancer cells to a patient as described in newly amended claim 8. Accordingly, claims 8, 19, and 21-31 are deemed free of the prior art. Furthermore, the 101 rejection as evidenced by Mittelbrunn is withdrawn since the limitations of claim 20 have been incorporated into independent claim 8. Claim 8 now is considered to integrate into an application which is significantly more than the judicial exception since the miRNA is now administered to a patient. Claims 25 and 28 have been amended to resolve indefinite claim language. Therefore, the Examiner’s amendments described above place claims 8, 19, and 21-31 in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633